
	
		I
		111th CONGRESS
		1st Session
		H. R. 609
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2009
			Mr. Sherman (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To permit California and other States to effectively
		  control greenhouse gas emissions from motor vehicles, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Clean Vehicles
			 Act.
		2.Waiver of
			 preemption for California greenhouse gas emission regulation for
			 vehiclesSection 209 of the
			 Clean Air Act (42 U.S.C. 7543) is amended by adding at the end the
			 following:
			
				(f)WaiverNotwithstanding
				subsection (b) or any other provision of law, the application for a waiver of
				preemption dated December 21, 2005, submitted to the Administrator pursuant to
				subsection (b) by the State of California for the regulation of that State to
				control greenhouse gas emissions from motor vehicles shall be considered to be
				approved.
				.
		
